Title: From George Washington to Major General Joseph Spencer, 17 July 1777
From: Washington, George
To: Spencer, Joseph



Dear Sir
Head Quarters Camp at Clove [N.Y.] July 17th 1777

I have the pleasure of your favour of the 11th conveying the agreeable intelligence of the capture of General Prescott and his Aid De Camp. This is a very happy event and will be attended with many very good effects. I shall immediately make a proposition for an exchange between him and General Lee, which if it succeeds will retrieve the latter from a disagreeable confinement, and will probably bring about the releasement of our officers in general, at least so far as the proportion in our respective possessions will extend; and if it fails, it will still answer a valuable end by showing General Howe’s conduct and intentions in a point of view that will operate well for us, both in the minds of the public, and in those of his and our officers who are prisoners.
The conduct of Col: Barton in particular and the officers and men of his party in general cannot be too highly applauded. This is among the finest partizan exploits that have taken place in the course of the war on either side. It discovers so intrepid and enterprising a spirit as does the greatest honor to those who undertook and effected it. I am with due regard Sir Yr Most Obedt servt.
